Citation Nr: 0533791	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  

The veteran initially sought an RO hearing, but subsequently 
requested an informal conference in June 2003 in lieu of the 
hearing.   


FINDING OF FACT

The veteran's service connected hearing loss of the right ear 
is productive of Level I hearing acuity; service connection 
has not been established for left ear hearing loss


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected hearing loss 
of the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2002 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at pages 2-3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO also sent out an additional VCAA 
letter in March 2005.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2002, which was prior to the 
July 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records and two VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in June 2002 and 
July 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss of the right 
ear warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In the instant case, the RO granted service connection for 
hearing loss of the right ear in a December 1988 rating 
decision, and assigned a zero percent disability evaluation 
because the condition was not shown to be compensable under 
current VA criteria.

The veteran had a private hearing audiological examination in 
March 2002 prior to filing his claim for an increased rating 
in April 2002. The examination showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
70
65
70
LEFT
25
55
50
55

The puretone threshold average was 58 in the right ear and 46 
in the left ear.  It appears that the examiner did not 
perform the Maryland CNC speech discrimination test.    

The veteran has had two VA hearing evaluations since the 
veteran's April 2002 claim. The June 2002 VA audiological 
examination showed pure tone thresholds, in decibels, as 
follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
65
65
70
LEFT
25
40
50
55

The puretone threshold average was 55 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

The examiner stated that the veteran had high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear. 

The July 2003 VA audiological examination showed pure tone 
thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
55
65
65
LEFT
20
35
55
50

The puretone threshold average was 51 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in both ears.

The examiner stated that the veteran had high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear. 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

At the time of the June 2002 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 55 decibels, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The July 2003 VA audiological examination showed mild 
hearing improvement where the veteran had an average puretone 
hearing loss in the right ear of 51 decibels, with 98 percent 
speech discrimination, which also translates to a Roman 
numeral designation of I for the right ear.  38 C.F.R. § 
4.85, Table VI.  Since the veteran is not service connected 
for the left ear, the left ear is assigned a Roman numeral 
designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. 
§ 4.85(f).  In this case 38 C.F.R. § 3.383 does not apply 
because the right ear does not warrant a compensable 
evaluation.  Thus, when applying Table VII, Diagnostic Code 
6100, level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

The Roman numeral designation of the right ear cannot be 
determined based on the veteran's March 2002 private 
audiological examination because an examination for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  The private examination only includes a puretone 
audiometry test.  

Based on the June 2002 and July 2003 VA examinations, Table 
VIA is not for application because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 decibels or lower 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86.  However, the March 2002 private 
examination does show a puretone threshold of 25 at 1000 
Hertz and 70 at 2000 Hertz.  Thus, when applying Table VIA 
based on this examination, the right ear would have a Roman 
numeral designation of IV.  Under 38 C.F.R. § 4.86(b), that 
numeral is then elevated to the next higher Roman numeral 
designation, which would be V.  Each ear is evaluated 
separately.  Again, since the veteran is not service 
connected for the left ear, the left ear is still assigned a 
Roman numeral designation of I.  Thus, even under this 
scenario, when applying Table VII, Diagnostic Code 6100, 
level V for the right ear and level I for the left ear still 
equates to a zero percent disability evaluation.  Further, as 
stated, two more recent VA audiological examinations do not 
show a puretone threshold of 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  The Board finds that these VA 
examinations have more probative weight because they are more 
recent and the Maryland CNC test, which is required for VA 
rating purposes was performed. 

The veteran claims that his hearing loss is causing problems 
with his employment. He has misunderstood oral instructions 
from his supervisor.  He has had problems understanding 
people on the phone and in person.  He further states that he 
has to keep the volume turned up on a two way radio, which 
annoys co-workers.  He also mentioned having to keep the 
volume up on the television and stereo and has problems 
hearing at the theater or during live performances.

The Board acknowledges the arguments put forth by the veteran 
regarding the impact of the veteran's service-connected right 
ear hearing loss on his employment and other activities.  
However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the results from 
the June 2002 and July 2003 audiological tests to the 
regulatory criteria, the Board is compelled to conclude that 
the preponderance of the evidence is against entitlement to 
an increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


